         Case 1:14-cv-13560-ADB Document 668 Filed 02/26/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 ACQIS, LLC,

                        Plaintiff,
                                                         C.A. No. 1:14-cv-13560-ADB
         v.

 EMC CORPORATION,

                        Defendant.


                  JOINT MOTION FOR EXTENSION OF TIME TO FILE
                         MOTION FOR ATTORNEYS’ FEES

       Pursuant to Fed. R. Civ. P. 6(b), Defendant EMC Corporation (“EMC”) and Plaintiff

ACQIS, LLC (“ACQIS”) (collectively, the “Parties”) jointly move the Court to extend the

deadline for EMC to file a motion for attorneys’ fees pursuant to 35 U.S.C. § 285 to thirty (30)

days from the date on which the last appeal of the judgment entered in favor of EMC (see Dkt.

No. 666), or if no appeal is filed the time for filing the appeal, is exhausted. As grounds for this

motion, the Parties jointly state that the requested extension will promote efficiency and that no

party will be prejudiced by the extension.

       WHEREFORE, the Parties jointly respectfully request the Court grant this motion to

postpone the deadline for EMC to file a motion for attorneys’ fees to thirty (30) days from the

date on which the last appeal of the judgment in favor of EMC (Dkt. No. 666) is exhausted or, if

no appeal is filed, thirty (30) days from the time for filing the appeal.




                                                  1
        Case 1:14-cv-13560-ADB Document 668 Filed 02/26/21 Page 2 of 3




Date: February 26, 2021                   Respectfully submitted,

                                          /s/ Christine Bush
                                          Christine K. Bush (BBO #635381)
                                          Michael J. Connolly (BBO #638611)
                                          HINCKLEY, ALLEN & SNYDER LLP
                                          28 State Street
                                          Boston, MA 02109
                                          Telephone: (617) 345-9000
                                          cbush@hinckleyallen.com
                                          mconnolly@hinckleyallen.com

                                          Josh Krevitt
                                          Benjamin Hershkowitz
                                          Paul E. Torchia
                                          Brian A. Rosenthal
                                          Katherine Q. Dominguez
                                          Laura Corbin
                                          GIBSON, DUNN & CRUTCHER LLP
                                          200 Park Avenue
                                          New York, NY 10166-0193
                                          Telephone: (212) 351-4000
                                          jkrevitt@gibsondunn.com
                                          bhershkowitz@gibsondunn.com
                                          ptorchia@gibsondunn.com
                                          brosenthal@gibsondunn.com
                                          kdominguez@gibsondunn.com
                                          lcorbin@gibsondunn.com

                                          Jordan Bekier
                                          GIBSON, DUNN & CRUTCHER LLP
                                          333 S. Grand Avenue
                                          Los Angeles, CA 90071-3197
                                          Telephone: (213) 229-7000
                                          jbekier@gibsondunn.com

                                          Nathan Curtis
                                          GIBSON, DUNN & CRUTCHER LLP
                                          2100 McKinney Avenue, Suite 1100
                                          Dallas, TX 75201-6912
                                          Telephone: (214) 698-3100
                                          ncurtis@gibsondunn.com




                                      2
        Case 1:14-cv-13560-ADB Document 668 Filed 02/26/21 Page 3 of 3




                                                     Krishnendu Gupta (BBO #632793)
                                                     Thomas A. Brown (BBO #657715)
                                                     EMC Corporation
                                                     176 South Street
                                                     Hopkinton, MA 01748
                                                     krish.gupta@emc.com
                                                     tom.brown@emc.com

                                                     ATTORNEYS FOR DEFENDANT EMC
                                                     CORPORATION

                                                     /s/ James P. Brogan
                                                     James P. Brogan
                                                     KING & SPALDING LLP
                                                     1515 Wynkoop St., Suite 800
                                                     Denver, CO 80202
                                                     Telephone: (720) 535-2310
                                                     Facsimile: (720) 535-2400
                                                     jbrogan@kslaw.com

                                                     Thomas J. Friel, Jr.
                                                     KING & SPALDING LLP
                                                     601 S. California Avenue
                                                     Palo Alto, CA 94304
                                                     Telephone: (650) 422-6741
                                                     Facsimile: (650) 422-6800
                                                     tfriel@kslaw.com

                                                     ATTORNEYS FOR PLAINTIFF ACQIS LLC

                                CERTIFICATE OF SERVICE

       I, Laurel M. Gilbert, hereby certify that on this 26th day of February, 2021, I caused true

and accurate copies of the within document to be served on all counsel who have requested

notice in this case via the Court’s CM/ECF system.

                                                     /s/ Laurel M. Gilbert
                                                     Laurel M. Gilbert




                                                3
